                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                     Cause No. CR-19-29-GF-BMM
                                                        CR-19-30-GF-BMM
             Plaintiff,

       vs.                                                ORDER

LUKE JOHN SCOTT, SR.,

             Defendant.




      Defendant Luke John Scott, Sr., filed a pro se Motion to Proceed Pro Se on

January 22, 2020. (CR-19-29-GF-BMM, Doc. 58 & CR-19-30-GF-BMM, Doc.

57.) The Court declined to consider Scott’s pro se motion because Scott was

represented by attorney Bryan Norcross. (CR-19-29-GF-BMM, Doc. 60 & CR-19-

30-GF-BMM, Doc. 59.) The Court denied without prejudice Scott’s pro se motion

to await a motion from Norcross filed on Scott’s behalf. (CR-19-29-GF-BMM,

Doc. 60 at 2 & CR-19-30-GF-BMM, Doc. 59 at 2.)

      Norcross subsequently filed a motion seeking to withdraw as Scott’s counsel

of record to permit Scott to proceed pro se. (CR-19-29-GF-BMM, Doc. 61 & CR-

19-30-GF-BMM, Doc. 60.) The Court conducted a Faretta hearing to assess

whether Scott’s decision to represent himself is entered into knowingly,
                                         1
intelligently, and voluntarily. See Faretta v. California, 422 U.S. 806 (1975). The

Court will allow Defendant to proceed pro se for the reasons stated in open court.

Therefore,

      IT IS ORDERED that Scott shall proceed pro se in CR-19-29-GF-BMM

and CR-19-30-GF-BMM. Norcross’s motion to withdraw as counsel (CR-19-29-

GF-BMM, Doc. 61 & CR-19-30-GF-BMM, Doc. 60) is DENIED as moot.

      IT IS FURTHER ORDERED that Bryan Norcross shall serve as Scott’s

stand-by counsel.

      DATED this 6th of February, 2020.




                                         2
